DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on           1-5-2021 has been entered.

Response to Arguments
Applicant's arguments filed 1-5-2021 have been fully considered.
With respect to applicant’s argument that Leblanc’s spacer cannot reasonably be interpreted as disclosing first and second faces of a cover member, the examiner respectfully disagrees. Paragraph 37 of LeBlanc refers to the spacer section and bumper section as “a two layer radome, also known as a sandwich radome”. Therefore LeBlanc is indeed treating the spacer as a portion of the radome/cover.
With respect to the amended claims, please see below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, et. al., U.S. Patent Application Publication Number 2014/0091969, filed October 2, 2012 in view of LeBlanc, et. al., U.S. Patent Application Publication Number 2002/0067305, published June 6, 2002 and Watanabe, et. al., U.S. Patent Application Publication Number 2009/0146865, published June 11, 2009.

As per claims 1, 6 and 7, Shi discloses a radar apparatus comprising: 
transmitting means for transmitting probe waves, target detection means for detecting targets that are origins of the incoming waves, based on results of transmitting the probe waves and receiving the incoming waves (Shi, ¶5), 
and a cover member positioned opposite at least one of the transmitting means and the receiving means, such as to cover at least one of the transmitting means and the receiving means (Shi, Fig. 4),
wherein characterized in that the cover member comprises includes: a first face which is positioned opposite at least one of the transmitting means and the receiving means (Shi, Fig. 4).
Shi fails to expressly disclose a second face inbetween the first face and the bumper which is not parallel to the first face and a predetermined distance to the bumper.
LeBlanc teaches two faces which are not parallel where the second face is between the bumper and the first face (Fig. 5 and ¶52).
Both LeBlanc (¶35) and Shi (¶2) are aware of unwanted reflections and distortions. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a second face, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. In this case, the disclosure of Shi is still able to provided necessary RF for target detection and reduce unwanted reflections.
Watanabe teaches a predetermined distance to the bumper (¶67).
Both LeBlanc and Shi are aware of how spacing and wavelength affect propagation and it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the distance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As per claims 4 and 10, Shi as modified by LeBlanc and Watanabe discloses the radar apparatus according to claim 2, wherein at least one of the transmitting opposing face and the receiving opposing face is a planar surface (Shi, Fig. 4).


Claim 2, 3, 5, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi, LeBlanc and Watanabe as applied to claims 1 and 4 above and further in view of Viana, et. al., U.S. Patent Number 6,501,415, published December 31, 2002.

As per claims 2 and 8, Shi as modified by LeBlanc and Watanabe discloses the apparatus of claim 1 including opposing faces (Fig. 4) but fails to disclose a face for each of transmit and receive.
Viana teaches a cover over a transmit array and receive array (Fig. 5 and Col. 4, lines 22-32).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have separate transmit and receive arrays, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See also MPEP § 2144.04: In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

As per claims 3 and 9, Shi as modified by LeBlanc, Watanabe and Viana discloses the radar apparatus according to claim 2, wherein at least one of the transmitting opposing face and the receiving opposing face is a curved surface (Viana, Fig. 1 and Col. 3, lines 11-20 where the cover and bumper are curved).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use curved surfaces as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As per claims 5 and 11, Shi as modified by LeBlanc, Watanabe and Viana discloses the radar apparatus according to claim 2, wherein the radar apparatus is installed on a mobile body and is characterized in that: the transmitting means is positioned at a lower side than the receiving means (Shi, Fig. 3 showing vertical and Viana, Fig. 6 showing the vertical positioning of Tx and Rx), along a vertical direction of the mobile body, and a thickness between the transmitting opposing face and the second face increases in accordance with increased proximity to the lower side, along the vertical direction (Shi, ¶18 and 22 discussing thickness of the faces).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It is further within the skill of a person in the art to determine how best to arrange the radar and antennas within the vehicle.


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646